DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1-4, 6-9, 12-15 and 17-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Juszkiewicz, U.S. Patent No. 10,115,379 (hereinafter Juszkiewicz).
	Regarding claim 1, Juszkiewicz discloses a guitar amplifier (from Figure 1, see 100) which performs musical sound processing on an input musical sound and outputs it, has a plurality of information sets, has an ON/OFF function of a performance mode for each of the plurality of information sets, and has different settings depending on whether the performance mode is ON or OFF, the guitar amplifier comprising:
	a storage which stores the plurality of information sets (from Figure 3, see 314), wherein each of the plurality of information sets includes a set value for each of one or two or more types of musical sound processing used in the performance mode (from Figure 3, see 300); and
For example, if a user wants a patch 314 that is a particular blend of chorus and reverb effects).

	Regarding claim 2, see column 6.
	Regarding claim 3, see column 6.
	Regarding claim 4, see Figure 3.

	Regarding claim 6, see column 7.
	Regarding claim 7, see column 7.
	Regarding claim 8, see column 7.
	Regarding claim 9, see Figure 1.

	Regarding claim 12, Juszkiewicz discloses a control method of a guitar amplifier (from Figure 1, see 100) in which musical sound processing on an input musical sound is performed and output, the guitar amplifier having a plurality of information sets, having an ON/OFF function of a performance mode for each of the plurality of information sets, and having different settings depending on whether the performance mode is ON or OFF, the control method of a guitar amplifier comprising:

	changing the setting of the one or two or more types of musical sound processing to a setting according to a set value of a selected information set when information indicating ON of the performance mode, to which the selected information set from the plurality of information sets has been used, is input (from column 7, For example, if a user wants a patch 314 that is a particular blend of chorus and reverb effects). 

	Regarding claim 13, see column 6.
	Regarding claim 14, see column 6.
	Regarding claim 15, see Figure 3.

	Regarding claim 17, see column 6.
	Regarding claim 18, see column 6.
	Regarding claim 19, see column 6. 
	Regarding claim 20, see Figure 3.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

4.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Juszkiewicz in view of Lengeling, U.S. Patent Application Publication No. 2009/0064850 (hereinafter Lengeling).
	Regarding claim 5, Juszkiewicz does not clearly teach that the controller performs fade processing at the time of switching a signal path of the musical sound processing according to switching of the information set applied to the performance mode. All the same, Lengeling discloses the controller performs fade processing at the time of switching a signal path of the musical sound processing according to switching of the information set applied to the performance mode (see paragraph 0128). Therefore, it would have been obvious to one of ordinary skill in the art to modify Juszkiewicz wherein the controller performs fade processing at the time of switching a signal path of the musical sound processing according to switching of the information set applied to the performance mode as taught by Lengeling. This modification would have improved the system convenience by avoiding an abrupt change in the sound output as suggested by Lengeling. 
	
	Claim 16 is rejected for the same reasons as claim 5.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Juszkiewicz in view of Adams et al, U.S. Patent Application Publication No. 2015/0332660 (hereinafter Adams).
Regarding claim 10, Juszkiewicz does not teach a foot controller for inputting information indicating selection of the information set, information indicating ON of the performance mode, and information indicating OFF of the performance mode. All the same, Adams discloses a foot controller for inputting information indicating selection of the information set, information indicating ON of the performance mode, and information indicating OFF of the performance mode (see paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art to modify Juszkiewicz with a foot controller for inputting information indicating selection of the information set, information indicating ON of the performance mode, and information indicating OFF of the performance mode as taught by Adams. This modification would have improved the system’s flexibility by allowing for control via different body movements as suggested by Adams. 
	
Allowable Subject Matter
6.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
7.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 18, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652